Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WAN et al. (US 2019/0356153 A1, hereinafter WAN) in view of REDDING (US 2013/0257365 A1, hereinafter REDDING) and in further view of HUANG et al. (US 2021/0399568 A1, hereinafter HUANG).

    PNG
    media_image1.png
    312
    606
    media_image1.png
    Greyscale

As per claims 1 and 17, WAN discloses a power reception apparatus comprising: 
a reception unit configured to wirelessly receive power from a power transmission apparatus (See Fig.2, Item#208, discloses a power reception unit comprising a receiving coil 218 to receive wireless power transmitted from the charge transmission unit 204 comprising charge transmitting coil 214); 
an authentication unit configured to perform 
a negotiation unit configured to perform negotiation of guaranteed power with the power transmission apparatus, the guaranteed power which is determined between the power reception apparatus and the power transmission apparatus being guaranteed to be output to a load of the power reception apparatus (See Fig.6, Items#235 and 222 and Pars.122-123 disclose “the wireless charging device 220 conducts a two-way communication with the device to-be-charged 230 to negotiate whether the wireless charging device 220 can perform quick wireless charging on the device to-be-charged 230 in the first wireless charging mode, which can make a charging process safer”) 
a control unit configured to perform control of the guaranteed power negotiated by the negotiation unit, the guaranteed power being first power in a case where the authentication on the power transmission apparatus failsthe guaranteed power being second power higher than the first power in a case where the authentication on the power transmission apparatus successfully passes (See Fig.6, Items#222 and 235 and Par.43, disclose the first communication unit and the second communication unit comprising a micro control unit, also Par.120, discloses when authentication is successful, power is output at a first level and when authentication fails then power is provided at second level lower than the first level), the authentication including processing for communicating information related to a certificate and the guaranteed power being able to be higher than the first power in a case where the power transmission apparatus 
Redding discloses a power reception circuit comprising an authentication unit wherein the authentication including processing for communicating information related to a certificate (See Par.83, discloses “the charging device 704 may transmit a key value stored or embedded in the charging device 704 to the wireless charger 702 via a notification (WPT authenticate) value response 1106. The key value may be a public key, a private key, a public key certificate, a digital signature, a security token, a unique manufacturer identifier, or the like”).
WAN and REDDING are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by WAN with that of REDDING by using authentication using a certificate for the benefit of ensuring compatibility between the charger and the charge receiving device. However, WAN and REDDING do not disclose the guaranteed power being able to be higher than the first power in a case where the power transmission apparatus does not have a function for responding to the authentication.
HUANG discloses a wireless power reception circuit (See Par.70, discloses the charger and reception device maybe a wireless power transmission system), wherein the guaranteed power being able to be higher than the first power in a case where the power transmission apparatus does not have a function for responding to the authentication (See Par.153, discloses that when a mobile phone is connected to a charger, and the mobile phone can not identify a charging mode supported by the charger i.e. failed authentication, the user is prompted to manually select a charger type and then the available modes i.e. fast charging are displayed to the user to select the desired mode as shown in Fig. 3(b)).
WAN, REDDING and HUANG are analogous art since they all deal with wireless battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by WAN and REDDING with that of HUANG by providing a setting unit to select a higher power even in a case where the power transmission apparatus does not have a function for responding to the authentication for the benefit reducing charging time by allowing the user to select fast charging.

As per method claims, the method steps are met by the operation of WAN, REDDING and HUANG as applied to claims 1 and 17.

As per claim 2, WAN, REDDING and HUANG disclose the power reception apparatus according to claim 1 as discussed above, wherein the control unit is configured to determine, as the guaranteed power negotiated by the negotiation unit in a case where the power transmission apparatus does not have a function for responding to the authentication, 

As per claim 3, WAN, REDDING and HUANG disclose the power reception apparatus according to claim 2, further comprising a determination unit configured to determine whether the power transmission apparatus has the function for responding to the , as the guaranteed power negotiated by the negotiation unit in a case where the power transmission apparatus does not have a function for responding to the authentication, that the power transmission apparatus does not have the function for responding to the authentication 

As per claim 4, WAN, REDDING and HUANG disclose the power reception apparatus according to claim 1, further comprising a determination unit configured to determine whether the power transmission apparatus has the function for responding to the authentication, wherein the control unit is configured to determine, in a case where the determination unit determines that the power transmission apparatus has the function for responding to the as the guaranteed power negotiated by the negotiation unit process safer”, HUANG also discloses in Fig.3(b) and Par.145-146 that after connection between the charger and charge receiving device is performed, a list of available charging modes are displayed to the user to select from, these available modes are based on the charger identification).

As per claim 5, WAN, REDDING and HUANG disclose the power reception apparatus according to claim 3, further comprising an obtaining unit configured to obtain information for determining whether the power transmission apparatus has the function for responding to the 

As per claim 6, WAN, REDDING and HUANG disclose the power reception apparatus according to claim 5 as discussed above, wherein the information obtained by the obtaining unit includes information representing a version of a standard related to wireless power transfer (See WAN, Par.131, discloses “A failed handshake communication means that at least one of the wireless charging device 220 and the device to-be-charged 230 does not support the wireless charging manner in which the transmission power is adjustable. When the handshake communication fails, the conventional wireless charging manner (such as a wireless charging manner based on the QI standard) can be adopted for charging through the second charging channel 236” this means that the received response represents the wireless standard).

As per claim 7, WAN, REDDING and HUANG disclose the power reception apparatus according to claim 1 as discussed above, further comprising a display unit configured to display, in a case where image for inquiring to to the power transmission apparatus, 
wherein the ontrol unit is configured to set, as the guaranteed power negotiated by the negotiation unit, 

 As per claim 8, WAN, REDDING and HUANG disclose the power reception apparatus according to claim 7 as discussed above, wherein the image displayed by the display unit displays information for identifying the power transmission apparatus (See Fig. 3(b) disclose displaying the charger available charging modes, this information is identifying information of the charger).

As per claim 9, WAN, REDDING and HUANG disclose the power reception apparatus according to claim 2 as discussed above, wherein the control unit is configured to determine, in a case where communication for the as the guaranteed power negotiated by the negotiation unit 

As per claim 10, WAN, REDDING and HUANG disclose the power reception apparatus according to claim 1 as discussed above, wherein the guaranteed power negotiated by the negotiation unit in a case where is determinedauthentication, the user is prompted to manually select a charger type and then the available modes i.e. fast charging are displayed to the user to select the desired mode as shown in Fig. 3(b), which means that when authentication fails either the higher power or the lower power can be negotiated to be output by the charge transmission device).

As per claim 11, WAN, REDDING and HUANG disclose the power reception apparatus according to claim 10 as discussed above, wherein 

As per claim 12, WAN, REDDING and HUANG disclose the power reception apparatus according to claim 11 as discussed above, whereinis obtained by at least one of the following methods: -reading of code information, manual input by a user, and reading by short-range wireless communication (See WAN, Pars.122-123 disclose “the wireless charging device 220 conducts a two-way communication with the device to-be-charged 230 to negotiate whether the wireless charging device 220 can perform quick wireless charging on the device to-be-charged 230 in the first wireless charging mode”, also HUANG, Par.153, disclose the user is prompted to manually select a charger type and then the available modes i.e. fast charging are displayed to the user to select the desired mode as shown in Fig. 3(b)).

As per claim 13, WAN, REDDING and HUANG disclose the power reception apparatus according to claim 1 as discussed above, wherein the authentication unit is configured to perform the 

As per claim 14, WAN, REDDING and HUANG disclose the power reception apparatus according to claim 1, further comprising a notification unit configured to perform, in a case where the 


As per claims 15-16, WAN discloses a method for controlling a power reception apparatus configured to control reception of  the authentication including processing for communicating information related to a certificate, the method comprising: performing a setting to permit the reception of the second power without the 
Redding discloses a power reception circuit comprising an authentication unit wherein the authentication including processing for communicating information related to a certificate (See Par.83, discloses “the charging device 704 may transmit a key value stored or embedded in the charging device 704 to the wireless charger 702 via a notification (WPT authenticate) value response 1106. The key value may be a public key, a private key, a public key certificate, a digital signature, a security token, a unique manufacturer identifier, or the like”).
WAN and REDDING are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by WAN with that of REDDING by using authentication using a certificate for the benefit of ensuring compatibility between the charger and the charge receiving device. However, WAN and REDDING do not disclose the method comprising: performing a setting to permit the reception of the second power without the 
HUANG discloses a wireless power reception method (See Par.70, discloses the charger and reception device maybe a wireless power transmission system), the method comprising: performing a setting to permit the reception of the second power without the 
WAN, REDDING and HUANG are analogous art since they all deal with wireless battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by WAN and REDDING with that of HUANG by providing a setting unit to select a higher power even in a case where the power transmission apparatus does not have a function for responding to the authentication for the benefit reducing charging time by allowing the user to select fast charging.
Conclusion
Response to Amendment
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot in view of the new grounds of rejection. Applicant amended the claims arguing that the prior art does not include the added limitations. The examiner has provided new references to address the added limitation as discussed in the above rejection. WAN as modified by REDDING and HUANG disclose a wireless receiver which authenticates the charger and when authentication is successful the receiver receives power that is higher than that when the authentication fails (WAN), the authentication including processing for communicating information related to a  certificate (REDDING) and even in the case of authentication failure, the user is still allowed to manually select the higher power charging (HUANG).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/            Examiner, Art Unit 2859      

/EDWARD TSO/            Primary Examiner, Art Unit 2859